Citation Nr: 0120399	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from October 1990 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1994, the RO 
denied the claim of entitlement to a rating in excess of 10 
percent for his service-connected PTSD and also denied a 
compensable evaluation for a skin condition of the legs and 
buttocks.  The veteran perfected appeals of both these rating 
decisions.  In a September 1997 decision, the Board denied a 
compensable evaluation for the skin condition of the buttocks 
and legs.  That issue is no longer in appellate status.  The 
Board remanded the claim for an increased rating for PTSD.  
In October 1999, the RO granted an increased rating to 30 
percent for the PTSD.  The appellant is generally presumed to 
be seeking the maximum benefit available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has not expressed 
satisfaction with the 30 percent rating assigned by the RO in 
October 1999.  Therefore, the issue remains on appeal.  


FINDING OF FACT

The service-connected PTSD is productive of considerable 
industrial impairment.   


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the criteria for a 50 percent evaluation, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155, (West  
1991); Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.132, Diagnostic Code 9411 (1996). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


The RO granted service connection for PTSD in May 1992 and 
evaluated the disability as 10 percent disabling.  In October 
1993, the veteran submitted his claim for an increased 
rating.  

VA outpatient treatment records dated in 1991 and 1992 show 
complaints of, diagnosis of and treatment for PTSD.  A VA 
clinical record dated in September 1993 revealed the veteran 
complained of being fired from several jobs.  He complained 
of depressed mood, problems concentrating, memory problems, 
and irritability.  It was noted that he had problems with his 
immediate supervisors.  The pertinent impressions at that 
time were depression, rule out PTSD and rule out personality 
disorder.  Several other treatment records dated in September 
1993 include assessments of dysthymia and rule out PTSD.  

In a February 1994 statement, the veteran alleged that he had 
been fired from four jobs in the preceding two years due to 
angry, hostile behavior towards co-workers and supervisors.  
He also alleged that while serving in Vietnam, he was "badly 
wounded."  This allegation is not supported by the service 
medical records and the veteran was never awarded the Purple 
Heart medal.  

A VA clinical record dated in May 1994 includes the notation 
that the veteran had lost a VA job in Augusta due to a 
failure to follow regulations.  The veteran reported he had 
difficulty getting along with his immediate supervisor.  It 
was further noted that the veteran had lost another job 
delivering newspapers due to reckless driving.  The 
assessment at that time was PTSD.  

In a statement which was dated in June 1994, the veteran 
alleged that he had been fired from six jobs in 33 months.  
He reported that he had hourly flashbacks of his Vietnam 
experiences and frequent nightmares of Vietnam.  He indicated 
that he had had three "serious conflicts" with the police 
and the Courts.  He alleged that he was an alcoholic and 95 
percent of his social contact was with "AA members and 
fellow PTSD suffers."  He reported he had problems with 
concentration and attention span.  He wrote that he had a 
Bachelor's Degree and a Master's Degree but the only jobs he 
was able to work were manual labor jobs or jobs such as a 
convenience store clerk.  

The report of a March 1996 VA General Medical examination is 
of record.  The veteran reported, in pertinent part, that he 
had some memory loss starting in 1990 or 1991.  He also 
alleged sleeping difficulties which had been present for 30 
years.  The pertinent assessments were memory loss by history 
and sleeping difficulties for many years by history.  

In a May 1996 VA clinical record, it was noted that the 
veteran had been depressed and had a recent break-up in a 
relationship.  In a June 1996 VA clinical record, it was 
reported that the veteran had complained of nightmares and an 
inability to relate to people.  It was noted that the veteran 
had been in jail on six occasions for DUI and rape.  

In an August 1996 statement from Vet Center employees, it was 
noted that the veteran had been receiving counseling since 
September 1991 for PTSD and also for assistance in 
employment.  It was reported that he lived alone and had not 
been able to maintain long term relationships.  His social 
contacts were limited to other veterans.  It was noted that 
the PTSD symptoms were considered chronic and had become more 
severe and debilitating as the veteran continued to isolate 
and age.  

The transcript of an August 1996 hearing conducted by the 
undersigned Member of the Board has been associated with the 
claims file.  At the time of the hearing, the veteran was 
temporarily employed as a security guard earning $4.50 per 
hour.  The job was scheduled to end after a set period of 
time.  With regard to his employment history, he indicated 
that the longest job he had was from 1979 to 1991 with the 
Department of Defense.  He reported that he was fired from 
this job nine days after he returned from Operation Desert 
Storm.  He reported he had a job as a behavior technician at 
a prison for five months but was fired for a bad attitude.  
He indicated that he had also had a job with Freedom Way for 
four to five months but was let go for failure to follow 
instructions and a bad attitude.  He testified that he was 
not married but had a 28 year old son whom he saw 
infrequently.  He reported that he avoided crowds.  He had a 
Bachelor's degree and a Master's degree in counseling.  The 
veteran opined that he was deprived of a better paying job 
due to his PTSD.  He alleged that he experienced memory loss 
and nightmares.  He avoided movies with a military theme.  He 
did not associate with his neighbors.  

In an April 1997 VA record, it was noted that the veteran was 
still depressed and had a need for social isolation.  In a 
July 1997 VA clinical record, it was reported that the 
veteran was still lethargic and had a constricted affect.  He 
was a security guard.  It was noted that he had a need for 
social isolation.  The veteran had a sleep disorder, memory 
impairment and other PTSD symptoms.  

In an August 1997 letter from two Vet Center employees, it 
was noted that the veteran continued to be socially isolated 
and underemployed.  He regularly experienced symptoms 
consistent with PTSD including intrusive memories, 
hyperphysciological responses, night terrors, difficulties 
with concentration and memory, generalized tension and 
anxiety.  It was noted that there were no indications the 
PTSD would improve and the disability "prevents adequate 
psychosocial adjustment in [the veteran's] day to day life."  

A VA clinical record dated in November 1997 indicated that 
the veteran was working the midnight shift as a security 
guard.  Over the previous five years, he had worked three 
jobs and was fired from all of them due to problems with 
temper control or interpersonal problems.  He reported he had 
been arrested once during this time for DUI but denied 
current legal involvement.  He reported he had been abstinent 
from alcohol since January 1997.  Psychological testing 
revealed severe symptoms of PTSD.  It was noted that the PTSD 
symptoms significantly impaired the veteran's occupational 
and social functioning at a number of levels, likely 
resulting in the veteran's current status as underemployed.  
The assessments were PTSD and major depression.  The 
psychologist assigned a GAF of 40.  

A June 1998 clinical record pertaining to a possible 
diagnosis of sleep apnea includes the notation that the 
veteran should request his girlfriend to note his respiration 
during sleep.  

A VA PTSD examination was conducted in January 1999.  The 
veteran reported that he was drafted into the army, where he 
served two years.  After his discharge, he returned to 
Tennessee Tech and finished his bachelors degree in political 
science and pre-law.  Then he went to Nashville and worked in 
restaurant management.  After that he did graduate work at 
Tennessee Tech studying counseling.  In January of 1974 he 
became a probation office in Johnson City, Tennessee, where 
he stayed until 1979.  After that, he became a group 
counselor in a home for neglected children in Atlanta, 
Georgia, for six months.  Then he moved to Savannah, Georgia, 
where he was a counselor for the Federal Government Drug and 
Alcohol Program, and later worked as an education counselor.  
He got fired from this job in 1991.  Then he became a 
substitute school teacher for two years before getting a 
steady job in 1993 at a prison.  He was fired from this 
prison job after only a few months, because of sexual 
harassment.  He then got a job with the VA in Augusta, 
Georgia but was fired from that in February of 1994.  Then he 
worked security for a convenience market and this is what he 
was doing at the time of the examination.  He was married 
from age 22 to 24.  He has one adult son.  The veteran reared 
the son after his divorce from his spouse.  The veteran 
reported that he drank heavily from 1986 until 1996, but he 
had nothing to drink at all since June of 1996.

The veteran reported that his PTSD symptoms began when he got 
back from Vietnam, and he felt that they have been pretty 
much chronic ever since.  At the time that he stopped 
drinking alcohol so heavily, the other symptoms became clear 
to him and to health care givers, and it was then that he was 
finally put on some medication.  He felt that he was 
definitely doing better over the past couple of years, in 
that specific symptoms were somewhat better.  With these 
medications his mood was not so low, he was not so down on 
himself, he was able to sleep through the nights, he did not 
have the crying spells, he was less irritable than he used to 
be, and he was not having thoughts of death or dying of 
suicide.  On the other hand, he still managed to function 
only marginally for a man of his education and previous level 
of professional functioning.  The noted the veteran had held 
a number of responsible jobs through the years, and lost them 
one by one.

With regard to current symptomatology, the veteran reported 
that he experienced recurrent and intrusive distressing 
recollections of events in Vietnam, at the rate of about once 
a day.  He said that this was not really significantly 
different from what it had been across the years.  He said 
that flashbacks were less severe on Prozac, but occurred 
nonetheless.  The alcohol seemed to ameliorate the symptoms, 
similar to the way Prozac did at the time of the examination.  
He continued to have recurring distressing dreams of the 
event, and he was not able to quantify the frequency of these 
dreams.  He became psychologically distressed when he saw an 
oriental person, or when he heard rustling sounds in an 
otherwise quiet environment, or when he saw red meat.  He 
said he avoided even the isle in the supermarket where he was 
likely to see red meat.  He said that he made every effort to 
avoid thoughts and feelings that would bring back these 
memories.  He said he avoided activities such as fireworks, 
war movies, and particularly any movie about Vietnam.   In 
fact, he had never been to see a movie about Vietnam.  

The veteran reported that he was not interested in doing 
anything, particularly anything that was constructive or 
would involve significant change.  He felt that he was 
detached from other people, but he said he really did not 
mind that, because he did not have any urge within himself to 
be attached to other people.  

Besides the basic activities of daily living and maintaining 
the essentials of his life, the veteran did not do much 
except read and take care of his four cats.  He had 
difficulty sleeping if he did not take the trazodone.  His 
irritability, once a significant problem, was much better on 
his current medication regimen.  He said that he did not have 
a problem concentrating on things, and he could sit and read 
for a long time.  He said that he was hypervigilant and 
before he would get into a car he did a 360 degree scan of 
the area.  He said that he did not have an exaggerated 
startle response.  He indicated that once he was exposed to 
events that bring back the traumatic memories, he would 
become physically symptomatic.

Mental status examination revealed that the veteran seemed to 
have a somber affect, but not one of sadness.  He did show 
some emotional discomfort when he was relating the traumatic 
memories, but he was able to keep himself composed.  There 
was no formal thought disorder.  He had no delusions or 
hallucinations.  He showed no inappropriate behaviors.  He 
had no suicidal or homicidal thoughts.  He maintained 
measured activities of daily living.  He was oriented to 
person, place, and time.  His memory, both short-term and 
long-term was intact.  He said that he did have a ritualistic 
behavior in that he would count things.  He said, "I count 
everything."  As an example, he said that he counted traffic 
lights, one after the other.  He did not have panic attacks 
aside from the flashbacks. 

The axis I diagnoses were chronic PTSD and alcohol dependence 
in remission.  The Axis IV stressors were noted to be 
relatively mild.  The veteran had a life of steady routine, 
not involving much in the way of variety or surprise, and 
without the internal stress of alcoholism, such as he had in 
past years.  The examiner assigned a Global Assessment of 
Functioning (GAF) scale score of "somewhere in the 60s."  
The examiner noted that functioning was adequate and the 
veteran seemed not to want to change this level of 
functioning, for the most part. 

The examiner found the veteran met the criteria for PTSD, as 
well as the alcohol dependence.  The diagnosis of a chronic 
major depression was considered, but the depression seemed 
never to have been particularly severe, and always, if indeed 
it was present, to have been overshadowed by the PTSD 
symptoms.  The examiner did not determine that major 
depression was a separate diagnosis.  The examiner also noted 
there was an issue of personality problems, in that the 
veteran did not function in the assertive and constructive 
and relational way that one would expect a man of his 
intelligence and education, and work experience.  The 
examiner noted there was a steadily declining industrial 
effectiveness, the veteran having been fired from a number of 
jobs, and now working simply in security at convenience 
markets.  Likewise, socially, the examiner would expect that 
the veteran would be doing more, since he not only managed 
courtship and marriage, but was able to relate with people in 
his various responsible professional positions.

In October 1999, the RO granted an increased rating to 30 
percent for the PTSD, effective from October 19, 1993.  

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the May 1994 statement of the case and the March 2001 
supplemental statement of the case.  The veteran was mailed a 
letter dated in April 2001 which specifically informed him of 
VA's duty under the VCAA.  In those documents, the veteran 
and his representative have been furnished notice of the 
applicable laws and regulations regarding the evidence 
required for the assignment of a rating in excess of 30 
percent for PTSD.  The veteran has been provided with the old 
and revised rating criteria for evaluation of PTSD.  

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from VA medical care providers identified by the 
veteran.  The RO attempted to obtain all evidence identified 
by the veteran and was either successful or was informed that 
no records were available.  No additional pertinent evidence 
has been identified.  Further, the veteran was afforded a VA 
psychiatric examination in January 1999 in connection with 
his claim, and the Board finds this examination to be 
adequate. 

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such  
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record, which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Criteria

Disability evaluations are determined by the application of  
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  As the 
veteran's claim for an increased rating for PTSD was received 
in October 1993, the Board will evaluate his PTSD under both 
the old and new rating criteria to determine which version is 
the most favorable to him.  See Karnas, 1 Vet. App. at 308.  
The Board notes that the RO considered both versions of the 
rating criteria in its October 1999 rating decision and 
October 2000 statement of the case in determining that a 
rating greater than 30 percent was not warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Under the previous version of the rating schedule, a 30 
percent rating is assigned under Diagnostic Code 9411 when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent disability evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

Under the revised criteria of Diagnostic Code 9411, a 30 
percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names,  
directions, recent events).  A 50 percent evaluation is for 
application for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  For a 
70 percent disability evaluation, the mental disorder must 
produce occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000). 

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126(b) (2000). 

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4. 130 (2000), a GAF score of 31 to 40 
is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood  
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Analysis

The Board finds the veteran's PTSD warrants a 50 percent 
disability evaluation when his symptomatology is evaluated 
under the PTSD rating criteria in effect prior to November 7, 
1996.  

Supporting the veteran's claim for an increased rating are 
the August 1996 and August 1997 letters from Vet Center 
employees to the effect that the veteran was socially 
isolated and underemployed as a result of his PTSD.  Further 
supporting the claim is the November 1997 VA clinical record 
which includes the notation that the veteran's PTSD 
symptomatology significantly impaired the veteran's 
occupational and social functioning resulting in the veteran 
being underemployed.  A GAF of 40 was assigned at that time.  
A GAF of 40 equates to some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  

There is conflicting evidence of record as to the cause of 
the veteran's discharge from employment.  Associated with the 
claims file is evidence that the veteran has been fired from 
several jobs over the years.  The veteran has alleged that he 
was fired due to bad attitudes and an inability to work with 
supervisors.  There is evidence of record, however, showing 
that at least two of the veteran's discharges were not 
directly related to his PTSD.  A May 1994 VA clinical record 
references the fact that the veteran was discharged from a 
job delivering newspapers due to reckless driving.  At the 
time of the January 1999 VA PTSD examination, the veteran 
reported that he had been fired from a job working at a 
prison as a result of sexual harassment.  The Board notes 
that in May 1996, the veteran reported that he had been 
jailed on six occasions, at least one of which, was due to 
rape.  

There is other evidence of record which weighs against the 
veteran's claim.  The Board notes instances where the veteran 
has inaccurately reported his personal history.  In a 
February 1994 statement, the veteran alleged that he had been 
badly wounded while in Vietnam.  A review of the service 
medical records and the service personnel records fails to 
reveal any evidence of any combat related injury or any major 
injury at all.  There is also conflicting evidence as to the 
number of jobs the veteran had been fired from.  He has 
provided various counts over different time frames.  In a 
February 1994 statement, the veteran reported that he had 
been fired from four jobs in the preceding two years.  In a 
statement which was dated in June 1994, he reported that he 
had been fired from six jobs in 33 months.  In November 1997, 
the veteran reported that he had worked three jobs over the 
preceding five years and had been fired from all of them.  At 
the time of the January 1999 VA PTSD examination, the veteran 
indicated that he had held four jobs since 1991.  The Board 
has placed reduced probative value on the veteran's 
recitation of his personal history including his employment 
history as a result of the above discrepancies.  

There is conflicting evidence of record as to the veteran's 
social relationships.  While he has alleged that his only 
social contacts were with fellow veterans, there is evidence 
of record that the veteran had a girlfriend, or several 
different girlfriends over the years.  A May 1996 clinical 
record references a recent break-up in a relationship the 
veteran was involved in.  In a June 1998 clinical record, it 
was noted that the veteran should request his girlfriend to 
note his respiration during sleep.  The veteran was able to 
maintain a relationship with his adult son with some strain, 
according to the veteran.  He also had interactions with 
fellow veterans and attendees at AA meetings.  The Board 
finds the veteran has been able to maintain some 
relationships.  

The report of the January 1999 VA PTSD examination, for the 
most part, weighs against an increased rating.  It was 
specifically reported by the veteran that he was definitely 
doing better over the past couple of years as a result of 
medication he was receiving.  The examiner assigned a GAF 
score in the sixties which represents mild PTSD symptoms or 
some difficulty in social, occupational or school 
functioning.  In support of the increased rating claim, the 
examiner noted that the veteran had been experiencing 
steadily declining industrial effectiveness and also noted 
problems with the veteran's socialization.  The Board places 
great probative weight on this examination report as it was 
based on an interview with the veteran and a review of all 
the evidence of record.  

The veteran has been employed as a security guard since 
August 1996, although this has been opined to be 
underemployment.  

Based on the above, the Board finds the evidence of record to 
be in equipoise as to whether the veteran meets the criteria 
for a 30 percent evaluation or a 50 percent evaluation under 
the PTSD rating criteria in effect prior to November 7, 1996 
based on industrial impairment.  Granting the benefit of 
doubt to the veteran, the Board finds a 50 percent, but no 
more than 50 percent evaluation is warranted for the service-
connected PTSD.  

The Board finds an increased rating greater than 30 percent 
is not warranted when the PTSD symptomatology is evaluated 
under the rating criteria currently in effect for evaluation 
of the disability.  There is no evidence of record showing 
that the PTSD symptomatology is productive of circumstantial, 
circumlocutory or stereotyped speech or other speech 
problems, any type of panic attacks, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking, delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place or memory 
loss for the names of close relatives, the veteran's own 
occupation or his own name.  There also was no compelling 
evidence of suicidal ideation, impaired impulse control, 
spatial distortion, or neglect of personal appearance and 
hygiene.  

There is self-reported evidence of disturbance of mood.  The 
veteran has alleged that he had difficulty with his memory 
and memory problems were noted in the August 1997 letter from 
the Vet Center but at the time of the January 1999 VA 
examination, it was determined that the veteran's short and 
long term memory was intact.  There was one evidence of the 
presence of constricted affect which was included in a July 
1997 VA clinical record.  The veteran did report that he 
would ritualistically count things but there is no indication 
that these obsessional rituals interfered with routine 
activities.  There is evidence that the veteran experiences 
depression as a result of the PTSD, but there is no evidence 
demonstrating that the depression affected the veteran's 
ability to function independently, appropriately and 
effectively.  The examiner who conducted the January 1999 VA 
examination noted that the depression never seemed to be 
severe.  

Based on the above, the Board finds the PTSD symptomatology 
more closely approximates the 30 percent rating criteria 
under Diagnostic Code 9411 currently in effect.  

Finally, the Board has also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R.  § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his PTSD necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  The Board has found that the PTSD interfered with 
the veteran's industrial capacity, but this has been 
accounted for in the increased rating to 50 percent assigned 
by this decision based on the veteran's impaired industrial 
capacity.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  

The veteran has been afforded the benefit of doubt in this 
grant of an increased rating.  

ORDER

Entitlement to a 50 percent rating, but no more than a 50 
percent rating for PTSD, is granted subject to the laws and 
regulations pertaining to monetary awards.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

